IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


BRIAN C. MOORE,                       :   No. 5 WAP 2015
                                      :
                  Appellant           :   Appeal from the Order of the
                                      :   Commonwealth Court dated December 10,
                                      :   2014 at No. 515 M.D. 2014.
            v.                        :
                                      :
                                      :
PENNSYLVANIA BOARD OF                 :
PROBATION AND PAROLE,                 :
                                      :
                  Appellee            :


                                   ORDER


PER CURIAM
    AND NOW, this 15th day of June, 2015, the Order of the Commonwealth Court is

AFFIRMED.